Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 1 of 15 Page ID #890

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

LINDSEY JO B., 1                                       )
                                                       )
                        Plaintiff,                     )
                                                       )
vs.                                                    )   Civil No. 20-cv-069-MAB
                                                       )
COMMISSIONER of SOCIAL SECURITY,                       )
                                                       )
                        Defendant.                     )

                                 MEMORANDUM and ORDER

BEATTY, Magistrate Judge:

        In accordance with 42 U.S.C. § 405(g), Plaintiff seeks judicial review of the final

agency decision denying her application for Disability Insurance Benefits (DIB) and

Supplemental Security Income (SSI) Benefits pursuant to 42 U.S.C. § 423. 2

                                        Procedural History

        Plaintiff applied for DIB and SSI in April 2018, alleging a disability onset date of

March 2, 2018. After holding an evidentiary hearing, an ALJ denied the application in

September 2019. (Tr. 20-32). The Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final agency decision subject to judicial review. Plaintiff

exhausted administrative remedies and filed a timely complaint with this Court.




1Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns. See Fed. R.
Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2 This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to
28 U.S.C. §636(c) (See Doc. 11).


                                                   1
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 2 of 15 Page ID #891
                         Issues Raised by Plaintiff

        Plaintiff raises the following issues:

        1.      The ALJ’s RFC determination was unsupported by substantial evidence as
                he improperly weighed the opinion of Plaintiff’s treating provider, ANP
                Holdren; instead subjugating her opinion to stale, non-examining state
                agency determinations.

        2.      The ALJ failed to consider Plaintiff’s spine impairments, in spite of
                supporting medical findings, at any point in his analysis.

                                    Applicable Legal Standards

        To qualify for DIB or SSI, a claimant must be disabled within the meaning of the

applicable statutes. 3 Under the Social Security Act, a person is disabled if she has an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. § 423(d)(1)(a).

        To determine whether a claimant is disabled, the ALJ considers the following five

questions in order: (1) Is the claimant presently unemployed? (2) Does the claimant have

a severe impairment? (3) Does the impairment meet or medically equal one of a list of

specific impairments enumerated in the regulations? (4) Is the claimant unable to

perform his former occupation? and (5) Is the claimant unable to perform any other

work? See 20 C.F.R. § 404.1520.

        An affirmative answer at either step 3 or step 5 leads to a finding that the claimant

3
 The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R. pt. 404.
The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c, et seq., and 20
C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes are identical. Furthermore, 20 C.F.R. §
416.925 detailing medical considerations relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the
DIB regulations. Most citations herein are to the DIB regulations out of convenience.
                                                     2
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 3 of 15 Page ID #892
is disabled. A negative answer at any step, other than at step 3, precludes a finding of

disability. The claimant bears the burden of proof at steps 1–4. Once the claimant shows

an inability to perform past work, the burden then shifts to the Commissioner to show

the claimant’s ability to engage in other work existing in significant numbers in the

national economy. Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001).

       It is important to recognize that the scope of judicial review is limited. “The

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Accordingly, this Court

is not tasked with determining whether or not Plaintiff was, in fact, disabled at the

relevant time, but whether the ALJ’s findings were supported by substantial evidence

and whether any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535,

539 (7th Cir. 2003). The Supreme Court defines substantial evidence as “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

       In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ. Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However, while judicial review is deferential,

it is not abject; this Court does not act as a rubber stamp for the Commissioner. See

Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010), and cases cited therein.

                                  The Decision of the ALJ

       The ALJ followed the five-step analytical framework described above. He


                                               3
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 4 of 15 Page ID #893
determined that Plaintiff had worked part-time, but not at the level of substantial gainful

activity since the alleged onset date. She was insured for DIB through June 30, 2022. She

was born in 1986 and was 32 years old on the alleged date of disability. The ALJ found

that Plaintiff had severe impairments of major depressive disorder, bipolar disorder,

anxiety     disorder,    polysubstance        dependence    (including   marijuana     and

methamphetamine), personality disorder (NOS), and borderline personality disorder.

       The ALJ found that Plaintiff had the RFC to do the full range of work at all

exertional levels, with the following mental limitations:

       she can understand and remember simple instructions and carry out simple,
       routine, and rote tasks that require little independent judgment or
       decision-making. She must work in a stable work setting where there is little
       change in terms of tools used, the processes employed, or the setting itself, and
       change, when necessary, is introduced gradually. She should not have any public
       interaction as part of the job related duties.

       Based on the testimony of a vocational expert (“VE”), the ALJ found that Plaintiff

could not do her past relevant work as a cashier clerk or certified nurse’s assistant.

However, she was not disabled because was able to do other jobs that exist in significant

numbers in the national economy.

                               The Evidentiary Record

       The Court has reviewed and considered the entire evidentiary record in

preparing this Memorandum and Order. The following summary of the record is

directed to the points raised by Plaintiff.

       1.     Agency Forms

       Through counsel, Plaintiff filed a Disability Report in May 2018 stating she was

disabled due to depression and bipolar disorder. (Tr. 250). She filed another report in
                                               4
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 5 of 15 Page ID #894
December 2018 stating that her condition had changed in that she was having memory

difficulties. The form asked whether she had any new physical or mental conditions. She

identified only memory problems. (Tr. 324).

       2.     Evidentiary Hearing

       Plaintiff was represented by an attorney at the hearing in August 2019. (Tr. 42).

       Plaintiff lived in a house with her husband and three children, ages three, six, and

eight. The youngest was in pre-school for half of the day. Plaintiff’s mother-in-law lived

next door. In the afternoons, Plaintiff and the youngest child went to her mother-in-law’s

house. Plaintiff helped her with some cleaning. Plaintiff did general housework and

some yardwork at her own house also. (Tr. 51-56).

       Plaintiff’s counsel stated that the reason they were there was “focusing on mental

health issues.” She questioned Plaintiff about her depression, anxiety, and bipolar

disorder. Plaintiff testified that depression made her tearful and she did not feel like

doing anything. She often felt anxious and overwhelmed in the afternoons. Bipolar

disease caused her to “freak out.” (58-61).

       Plaintiff’s counsel did not ask any questions about physical complaints. Counsel

asked Plaintiff whether there was “[a]nything else other than the mental health issues

that we have discussed that you believe either interfere[s] or prevent[s] your ability to

work?” Plaintiff answered, “No.” (Tr. 63).

       3.     Relevant Medical Records

       Plaintiff was admitted to the hospital after a suicide attempt in August 2017,

about six months before the alleged date of disability. She had been having suicidal


                                              5
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 6 of 15 Page ID #895
thoughts and tried to cut her wrist after a fight with her husband. She had a history of

psychiatric illness but was not seeing a psychiatrist or taking any medications. She tested

positive for amphetamines and methamphetamine. She was treated with medications

and discharged five days later in improved condition. (Tr. 358-363).

      Plaintiff was seen by NP McCullough in the outpatient clinic at Lawrence County

Memorial Hospital on August 24, 2017 for follow-up. She said she did not remember

cutting her wrist but did remember drinking a fifth of vodka and taking one

Clonazepam pill. She had also been doing methamphetamine. She reported that her

psychiatric symptoms were well controlled now on medications. Psychiatric exam was

normal. (Tr. 456-459).

      Plaintiff received mental health services through the Lawrence County

Behavioral Health Department. She was evaluated on September 11, 2017. She said that

she and her husband had been using methamphetamine regularly up to the date of her

hospitalization, and that DCFS was going to be involved. Her husband was in jail and

her children had been placed with her mother-in-law. She was diagnosed with Bipolar I

and borderline personality disorder. Individual therapy and a psychiatric assessment

were recommended. (Tr. 372-400).

      In January 2018, Plaintiff told NP McCullough that she was feeling overwhelmed

and stressed. She was working at Dollar General store and taking care of her three

children on her own as her husband was in a rehab program. NP McCullough increased

the dosage of Buspar, and Plaintiff was to continue taking Lamictal. (Tr. 490-492).

      Plaintiff saw NP McCullough in mid-March 2018, shortly after the alleged date of


                                            6
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 7 of 15 Page ID #896
disability, for an upset stomach, and swelling and aching in her legs. Psychiatric exam

was normal. (Tr. 504-507).

       Psychiatric exam was normal at two more visits in March and April 2018. (Tr. 510,

515). NP McCullough saw Plaintiff five more times in April and May for various

physical complaints. She noted no psychiatric complaints and did not do psychiatric

exams at these visits. (Tr. 517-539).

       Plaintiff was seen by NP McCullough in July 2018. She wanted to have disability

paperwork completed. On psychiatric exam, she was alert and oriented; memory was

intact; affect was normal; insight and judgment were normal; and she had no suicidal

ideation or delusions. The NP recommended that the paperwork be completed by

Plaintiff’s counselor or psychiatrist. (Tr. 729-732).

       Linda Collingsworth, Ph.D., performed a consultative psychological exam in

August 2018. Plaintiff told her that DCFS took her children because her husband’s

marijuana had been found in their house. She said she cut her wrists after this and was

hospitalized. Her children were gone for about two months. She had been clean of street

drugs for over a year. Plaintiff’s chief complaint was that she became agitated and

irritable when she had to be around a group of people. She said her mood was good until

people irritated her. She enjoyed playing Frisbee, going to the park, and being outside.

She sometimes felt worthless but reported no suicidal ideation. Dr. Collingsworth first

noted that her symptoms did not rise to the level of a DSM-V diagnosis. However, based

on Plaintiff’s report that her first husband had held her captive for a week and she still

had nightmares about it, Dr. Collingsworth assigned a diagnosis of PTSD. (Tr. 621-624).


                                               7
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 8 of 15 Page ID #897
      Plaintiff was assessed again at Lawrence County Health Department in

September 2018. A social worker/mental health care provider noted that the County had

been unable to hire a psychiatrist, so Plaintiff’s primary care provider was prescribing

her psychiatric medications. She was doing well and was “using appropriate skills of

time outs and relaxation to make behavior changes.” Plaintiff had received substance

abuse treatment at Mulberry Center after her recent hospitalization and was completing

substance abuse treatment with Southeastern Illinois Counseling Center.                4   The

medications she was taking were effective. Her memory was not problematic. (Tr.

627-644).

          Plaintiff was seen by a nurse practitioner at Lawrence County Health Department

to follow-up on bipolar disorder in November 2018. She was taking Buspar and Lamictal

and was not having significant affective symptoms. She was working part-time at

McDonald’s. Psychiatric exam was normal. The next month, she complained of mania

and irritation. Exam was normal except for an anxious demeanor. In January 2019,

Plaintiff said she had stopped taking Lamictal because of her belief that she had an

adverse reaction. She was experiencing anxiety and decreased appetite. She said she felt

calmer when she smoked marijuana. Exam was normal except for an anxious demeanor.

She was prescribed Zoloft. (Tr. 648-659).

          Plaintiff was seen in the outpatient clinic at Lawrence County Memorial Hospital

in February 2019. Zoloft had made her symptoms worse and she had been lashing out at

family members. Psychiatric exam was normal except for pressured speech and



4
    The administrative record does not contain records of substance abuse treatment.
                                                     8
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 9 of 15 Page ID #898
irritability. She was prescribed Zyprexa and was to continue taking Buspirone as before.

(Tr. 680-683). In March 2019, she reported that Zyprexa was not working, and she had six

“freakouts” in the last four days. She was screaming and yelling but denied throwing

anything, hitting, or suicidal thoughts. She said she had no history of substance abuse.

Exam was normal except for racing thoughts. She was to start taking 1.5 mg. of Vraylar

three times a day and increase the dosage to 3 mg. Two weeks later, she reported that the

increased dose caused her to grind her teeth and it was making her moodier. Psychiatric

exam was normal; she was alert and oriented, memory was intact, and affect was

normal. She was to stop Vraylar and to start Abilify. (Tr. 664-672).

       The police took plaintiff to Lawrence County Memorial Hospital in June 2019. She

had resumed using methamphetamine four days earlier and had suicidal ideation. The

psychiatric hospital would not admit her because she had been suicidal while under the

influence but was no longer suicidal now that she was sober. She was discharged to

home the same day in stable and improved condition. She was to follow up with Mental

Health for outpatient therapy. (Tr. 753-756).

       4.     State Agency Consultants’ Opinions

       In August 2018 and November 2018, two state agency consultants assessed

Plaintiff’s mental RFC based on a review of the record. Both considered Dr.

Collingsworth’s examination as well as the other records obtained as of the time of their

review. Both concluded that Plaintiff would be able to meet the basic mental demands of

work involving simple one-to-two step instructions on a sustained basis in a setting of

low social contact and with no interactions with the public. (Tr. 85-87, 113-116).


                                             9
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 10 of 15 Page ID #899
      5.     APN Holdren’s Opinion

      In June 2019, APN Jeanne Holdren completed a checkbox form assessing

Plaintiff’s mental RFC. She indicated that Plaintiff had a number of extreme limitations,

including ability to recognize and correct a mistake, to ignore or avoid distractions,

handle conflict with others, and respond to criticism. She had marked limitations in

ability to work a full day without needing more than usual rest periods, ability to adapt

to changes, and ability to respond to social cues. The form asked her to identify

medical/clinical findings that support her assessment; she identified Plaintiff’s

diagnoses of bipolar disorder and borderline personality disorder.

                                        Analysis

      The Court does not find Plaintiff’s second point compelling or worth a significant

amount of discussion. Plaintiff was represented by counsel at the agency level. She is

therefore presumed to have presented her best case for benefits. Skinner v. Astrue, 478

F.3d 836, 842 (7th Cir. 2007). She did not argue at the agency level that her physical

condition contributed to her inability to work. At the hearing, her attorney questioned

her only about her mental impairments. When Plaintiff was asked whether there was

“[a]nything else other than the mental health issues that we have discussed that you

believe either interfere[s] or prevent[s] your ability to work?” Plaintiff answered, “No.”

(Tr. 63). She cannot now fault the ALJ for taking her at her word.

      Plaintiff’s first point concerns the weight assigned to NP Holdren’s opinion. The

agency revised the regulations regarding consideration of medical opinions in early




                                           10
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 11 of 15 Page ID #900
2017. 5 The revised regulations apply to applications filed on or after March 27, 2017 and

are applicable here.

          The revised regulations change the definition of “acceptable medical sources”

who can provide objective medical evidence to establish the existence of a medically

determinable impairment. The new definition includes nurse practitioners. 20 C.F.R. §

404.1502(a)(8).

          The revised regulations redefine how evidence is categorized. The regulations

specify five categories of evidence: (1) objective medical evidence, (2) medical opinion,

(3) other medical evidence, (4) evidence from nonmedical sources, and (5) prior

administrative medical findings. Evidence from a state agency consultant’s’ review, such

as his or her RFC assessment, is now referred to as a prior administrative finding. 20

C.F.R. § 404.1513(a).

          The new regulation on consideration of medical opinions substantially changes

the old procedures. First, the definition of medical opinion is changed:

          A medical opinion is a statement from a medical source about what you can still
          do despite your impairment(s) and whether you have one or more
          impairment-related limitations or restrictions in the following abilities: . . .

          (i) Your ability to perform physical demands of work activities, such as sitting,
          standing, walking, lifting, carrying, pushing, pulling, or other physical functions
          (including manipulative or postural functions, such as reaching, handling,
          stooping, or crouching);

          (ii) Your ability to perform mental demands of work activities, such as
          understanding; remembering; maintaining concentration, persistence, or pace;
          carrying out instructions; or responding appropriately to supervision,
          co-workers, or work pressures in a work setting;



5   82 Fed. Reg. 5844 (Jan. 18, 2017) (technical errors corrected by 82 Fed. Reg. 15,132 (Mar. 27, 2017)).
                                                        11
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 12 of 15 Page ID #901
      (iii) Your ability to perform other demands of work, such as seeing, hearing, or
      using other senses; and

       (iv) Your ability to adapt to environmental conditions, such as temperature
       extremes or fumes.

       20 C.F.R. § 404.1513(a)(2).

       The new regulation does away with the old “treating source rule” that required a

treater’s medical opinion to be given controlling weight in some circumstances. The new

regulation also does away with the requirement that the ALJ give “good reasons” for the

weight given to a treater’s opinion. Rather, all medical opinions are now weighed using

the same considerations: (1) supportability; (2) consistency; (3) relationship with the

claimant, which includes (i) length of the treatment relationship, (ii) frequency of

examinations, (iii) purpose of the treatment relationship, (iv) extent of the treatment

relationship, and (v) examining relationship; (4) specialization; and (5) other factors as

appropriate. 20 C.F.R. § 404.1520c(c). The first two factors, supportability and

consistency, are the most important. The ALJ is required to articulate how the factors of

supportability and consistency were considered, but not necessarily the rest of the

factors. 20 C.F.R. § 404.1520c(b)(2).

       Here, the ALJ applied the correct version of the regulations. (Tr. 26). He found

that NP Holdren’s opinion was not persuasive because it was not supported by either

the objective or subjective evidence. He cited Plaintiff’s generally normal mental status

exams and her daily activities. (Tr. 30).

       NP Holdren was apparently on the staff at the Lawrence County Health

Department, but none of the treatment notes are signed by her. The record does not


                                            12
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 13 of 15 Page ID #902
explain why she completed the form rather than one of the staff members who treated

Plaintiff, and there is no information about what records she reviewed in order to make

her assessment.

       Plaintiff takes issue with the ALJ’s characterization of her mental status exams as

generally normal. She first suggests that lack of objective findings cannot be relied upon

in a mental illness case. The cases she cites do not support that proposition. If Plaintiff’s

argument were correct, mental illness would always be per se disabling, which is simply

not the case.

       Plaintiff points to occasions when her mental status exams were not normal,

starting with her 2017 hospitalization and the September 2017 assessment at Lawrence

County Health Department. However, that was months before the alleged date of

disability, and her suicide attempt occurred when she was using methamphetamine. She

claims she was found to be a suicide risk on a later exam, citing Tr. 630. However, that

record does not classify her as a suicide risk; it rates her at “1” for suicide risk, which

means “watchful waiting, monitoring or preventative action.” (Tr. 628). Se also points

out that she was noted to be anxious on several visits and had a few other isolated

findings on other exams. However, the ALJ acknowledged that there were findings of

anxiety on some exams and he did not say that all of her exams were completely normal.

Plaintiff highlights her two “suicide attempts” but the ALJ reasonably attributed these

episodes to her use of methamphetamine. Indeed, psychiatric admission was denied in

the second episode because Plaintiff was no longer suicidal after she sobered up.

Plaintiff has not demonstrated that the ALJ mischaracterized the medical records.


                                             13
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 14 of 15 Page ID #903
      Plaintiff criticizes the ALJ’s reliance on her daily activities, arguing that it is error

to equate the ability to engage in sporadic daily activities with the ability to work

full-time. The ALJ did not equate the two. Rather, he reasonably concluded that

Plaintiff’s ability to care for her three young children, drive, shop, do housework and

yardwork, tend to her own personal care, and engage in recreational activities was

inconsistent with NP Holdren’s opinion that she had marked and extreme limitations in

several areas of mental functioning. (Tr. 30).

       Lastly, Plaintiff argues that the ALJ erred in finding that the state agency

consultants’ administrative findings were more persuasive than NP Holdren’s opinion

because the state agency consultants did not review the entire file. That argument fails

because plaintiff points to no medical evidence establishing that the later evidence is

significant enough that it would have changed the consultants’ opinions. See Moreno v.

Berryhill, 882 F.3d 722, 728 (7th Cir. 2018); Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir.

2018). She highlights her June 2019 trip to the hospital, but, again, the ALJ reasonably

concluded that her “periods of decompensation” occurred when she was under the

influence of drugs. (Tr. 29). It is true, as Plaintiff points out, that she had some symptoms

which required medication adjustments in early 2019. However, she was started on

Abilify on March 25, 2019 (Tr. 667) and the records reflect no further problems until she

was taken by the police to the hospital in June after she had been using

methamphetamine for four days. Plaintiff offers no reason to believe that this later

evidence would cause the state agency consultants to change their opinions.

       Plaintiff’s arguments are little more than an invitation for this Court to reweigh


                                              14
Case 3:20-cv-00069-MAB Document 25 Filed 10/15/20 Page 15 of 15 Page ID #904
the evidence. She has not identified any error requiring remand. Even if reasonable

minds could differ as to whether Plaintiff was disabled at the relevant time, the ALJ’s

decision must be affirmed if it is supported by substantial evidence, and the Court

cannot substitute its judgment for that of the ALJ in reviewing for substantial evidence.

Burmester, 920 F.3d at 510; Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

                                         Conclusion

       After careful review of the record as a whole, the Court concludes that the ALJ

committed no errors of law, and that his findings are supported by substantial evidence.

Accordingly, the final decision of the Commissioner of Social Security denying Plaintiff’s

application for disability benefits is AFFIRMED.

       The Clerk of Court is directed to enter judgment in favor of Defendant.

       IT IS SO ORDERED.

       DATE: October 15, 2020

                                                   s/ Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                              15
